         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


    PRIVACY-ASSURED, INC., a Canadian                     MEMORANDUM DECISION
    Corporation,                                              AND ORDER

                  Plaintiff,                           Case No. 2:16-cv-00275-CW-PMW

    v.
                                                         District Judge Clark Waddoups
    ACCESSDATA CORPORATION
    LIMITED, a corporation organized under           Chief Magistrate Judge Paul M. Warner
    the laws of England and Wales;
    ACCESSDATA GROUP, INC. , a Delaware
    corporation; TIMOTHY LEEHEALY, an
    individual; SIMON WHITBURN, an
    individual; and JOHN DOES 1-10,

                  Defendants.


          District Judge Clark Waddoups referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court are third-party movant William

Fountain’s (“Fountain”) motion to quash subpoena and for protective order to stay third-party

subpoena to Fountain (the “Motion to Quash”) 2 and defendant Accessdata Group’s (“Defendant”

or “ADG”) motion joining in the Motion to Quash (the “Motion to Join”). 3 The court ordered

additional briefing on the Motion to Quash and the Motion to Join.4 In response to the order for


1
    See docket no. 35.
2
    See docket no. 43.
3
    See docket no. 45.
4
    See docket no. 50.
additional briefing, Fountain and Defendant filed a joint memorandum 5 and joint reply 6 in

support of the Motion to Quash (the “Joint Memo,” and the “Joint Reply,” respectively).

         Also before the court is plaintiff Privacy-Assured, Inc.’s (“Plaintiff” or “Privacy-

Assured”) motion to amend the scheduling order. 7 The court has carefully reviewed the written

memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the Rules of Practice for

the United States District Court for the District of Utah, the court has concluded that oral

argument is not necessary and will decide the motions on the basis of the written memoranda.

See DUCivR 7-1(f).

           I.      The Motion to Quash and the Motion to Join

         In the Motion to Quash and Motion to Join, Defendant and Fountain move to quash the

subpoena served on Fountain by Plaintiff on November 20, 2018 (the “Subpoena”), and for a

protective order protecting Fountain from the deposition sought by the Subpoena. Defendant and

Fountain argue that Fountain should not be compelled to testify in a deposition because, as

former in-house counsel for ADG, he is shielded by the Tenth Circuit’s rule in Thiessen v. Gen.

Elec. Capital Corp. limiting depositions of a party’s counsel to only very narrow circumstances.

See 267 F.3d 1095, 1112 (10th Cir. 2001) (finding the district court did not abuse its discretion by

applying the rule announced in Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th Cir.

1986): “[D]epositions of opposing counsel should be limited to circumstances where the party

seeking to take the deposition has shown that: (1) no means exist to obtain the information other

5
    See docket no. 54.
6
    See docket no. 56.
7
    See docket no. 57.

                                                   2
than to depose opposing counsel; (2) the information sought is relevant and nonprivileged; and

(3) the information is crucial to the preparation of the case”).

           In addition, Fountain and Defendant argue that even if the court declines to enter a

protective order based on Fountain’s role as former in-house counsel, the Subpoena should still

be quashed. Fountain asserts that “[a]s legal advisor to [ADG], much of the knowledge Fountain

possesses relevant to this time period and these issues is privileged.” 8 And, because too much

time has passed since Fountain was employed by ADG, according to Fountain and Defendant,

“Fountain is justly concerned that his deposition may lead to inadvertent disclosure of privileged

information.” 9

           The court is unpersuaded by the arguments set forth in the Joint Memo. First, the rule

upon which Fountain and Defendant rest their argument applies to opposing counsel. While

Fountain and Defendant admit that “there is some disagreement among (and sometimes within)

the circuits,” they ask the court to extend this rule to apply to not only in-house counsel as some

courts have done, but also to former in-house counsel. In support of this request, the Joint Memo

cites two cases, both of which are outside of the Tenth Circuit and factually distinguishable from

the instant case. Thus, the court declines to extend the application of the Shelton factors to

former in-house counsel in this case.

           Furthermore, the Subpoena seeks to depose Fountain regarding the Shared Services

Agreement between AccessData Corporation Limited (“ADC”) and ADG, and the Distributor

Agreement between ADC and Privacy-Assured. Fountain signed both of these agreements. “In a

8
    Docket no. 54 at 4.
9
    Id. at 9.

                                                    3
corporate setting, a party may successfully demonstrate applicability of the privilege to written

communication between corporate and management employees by establishing that the

communication was made in confidence for the primary purpose of obtaining legal advice.”

Chevron Pipe Line Co. v. Pacificorp, No. 2:12-CV-287-TC-BCW, 2016 WL 10520301, at *3 (D.

Utah Feb. 22, 2016) (internal quotation marks, alterations, and citation omitted). However,

“documents are not protected if they relate to . . . general business . . . matters.” Id. (internal

quotation marks and citation omitted). The court concludes that Fountain and Defendant have

failed to demonstrate how the topics set forth in the Subpoena, or the signing of the agreements

is protected by attorney-client privilege.

          Accordingly, the Motion to Quash and the Motion to Join are denied. Privacy-Assured

will be allowed to depose Fountain regarding all non-privileged matters. At the deposition,

Fountain may assert attorney-client privilege on a question-by-question basis as appropriate. But,

the court warns Fountain that he may not assert a blanket privilege covering the entire

deposition.

           II.     The Motion to Amend the Scheduling Order

          Next, Privacy-Assured seeks to amend the scheduling order 10 by extending the fact

discovery deadline, and all other deadlines, by sixty days. The court finds that there is good

cause to amend the scheduling order as requested. Accordingly, the motion to amend the

scheduling order is granted, and the court will enter Privacy-Assured’s proposed amended

scheduling order concurrently with this order.



10
     See docket no. 39.

                                                   4
                                         CONCLUSION

          In summary, for the reasons set forth above, the court hereby DENIES the Motion to

Quash, 11 and the Motion to Join,12 as detailed above; and GRANTS the motion to amend the

scheduling order. 13

          IT IS SO ORDERED.

          DATED this 22nd day of April, 2019.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




11
     See docket no. 43.
12
     See docket no. 45.
13
     See docket no. 50.

                                                 5
